DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-13 in the reply filed on 12/01/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2020.

Status of Claims
	Claims 1-15 are currently pending in the application, of claims 14-15 are withdrawn from consideration.
	The merits of claims 1-13 are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mandarino (U.S. Patent Application Publication 2012/0085109).
Regarding claim 1, Mandarino teaches a battery system (i.e., uninterrupted power supply system) (100) (paragraph [0037]) (see figure 2) comprising:
a battery module (i.e., battery subsystem) (160) (paragraph [0042]) (see figure 3); and
a housing (i.e., enclosure) (110) (paragraph [0037]) comprising:
a plurality of exterior walls enclosing the battery module (as shown in figure 2-3); and
a partition wall (i.e., platform) (125) within the housing (paragraph [0039]) (see figure 4);
	a gas conveyor (i.e., HVAC unit) (180) configured to circulate gas flow through a flow channel loop (see arrows in figure 4) formed within the housing (as shown in figure 4) by the partition wall (125) and the exterior wall (110) (i.e., HVAC units 180, 182 is operative to generate and force a supply flow F2 of conditioned air into the main compartment 130 through 
	a gas sensor (i.e., H2 sensor) (158A) configured to detect an excess concentration of a gas species in the gas flow (i.e., sensor detects a gas) (paragraph [0059]), the gas sensor being arranged in the flow channel loop (as shown in figure 4).
Mandarino teaches the battery module (160) is interconnected by a plurality of high current connectors (i.e., cabling) (170) (paragraph [0042]) (see figure 4) but does not explicitly articulate the particulars of the battery module having a first system terminal and a second system terminal. However, such is implicit or at the very least highly obvious. Mandarin teaches the battery module includes a plurality of batteries each having a first terminal (i.e., a positive terminal) (162A) and a second terminal (i.e., negative terminal) (162B) and electrically connected to one another by the high current connector (170) (paragraph [0042]) (see figure 4). Further, Mandarino teaches each battery module (160) and desired load equipment is connected to the UPS (paragraph [0048]). It would be obvious to a skilled artisan to include system terminals in the battery system of Mandarino in order to supply the required or desired 
Regarding claim 2, Mandarino teaches the battery module (160) and the plurality of high current connectors (170) are arranged within the flow channel loop (as shown in figure 3-4) (paragraph [0039], [0042]).
Regarding claim 3, Mandarino teaches the gas flow circulates through the entire battery module (160), over all of the high current connectors (170), and by the gas sensor (158A) (as shown in figure 4). In addition, the limitation is reciting how the gas flows in the battery system and is not further limiting the structure of the battery system itself. Since the battery structure of Mandarino is the same as the one claimed, the same is expected to be able to circulate the gas flow through the entire battery module, high current connectors, and gas sensor.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
Regarding claim 11-12, As indicated above, Mandarino teaches the battery system comprises a plurality of high current connector (170) (paragraph [0042]) and a first and second system terminal. In addition, Mandarino teaches a first battery module (164), a second battery module (166) and a third battery module (168), each battery module interconnected to a plurality of current connector (170) (paragraph [0042]). As articulated above, batteries are well known to include terminals to connect a load or a charger. It is clear a system terminal would 
Regarding claim 13, Mandarino does not explicitly teaches the battery system is used in an electric vehicle. However, batteries are well known to have applicability in electric vehicles. Batteries are defined as devices consisting of one or more electrochemical cells with external connections for powering electrical devices such as mobile phones, computers, electric cars, etc.1. Mandarino teaches the battery system can provide power to electronic equipment (paragraph [0003]). It would be obvious to a skilled artisan to utilize the battery of Mandarino to power an electric vehicle as batteries can function for such purposes as well as to power electronic equipment such as computers, mobile phones, etc. 
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mandarino (U.S. Patent Application Publication 2012/0085109) as applied to claim 1 above, and further in view of Takeda et al. (EP 2797158).
Regarding claim 4, Mandarino teaches a cell compartment is configured to accommodate the battery module (as shown in figure 4) (paragraphs [0039]-[0042]) and an additional compartment to accommodate the gas sensor (158A) and are defined in the housing along the flow channel loop (as shown in figure 4) (paragraphs [0039]-[0042]). Mandarino does not explicitly articulate the particulars of the gas conveyor (180) being accommodated in an additional compartment defined within the housing. Nonetheless, Mandarino teaches the gas conveyor (180) fluidly communicate with the interior chamber (111) and plenum (132) (paragraph [0046]). One of ordinary skill in the art could have consider rearranging the components in a manner where the gas conveyor is positioned inside the additional compartment and within the housing and still being in fluid communication with the gas sensor and the battery module. Unless new or unexpected results are achieved, the particular placement of the gas conveyor appears to be an obvious matter of design choice (see MPEP 2144.04 VI). However, additional guidance is provided below. 
Takeda, also directed to a battery system (i.e., cell system) (title) (abstract), teaches a battery system (paragraph [0009]) (figure 1) comprising a battery module (paragraph [0012]), a housing (as shown in figure 1) and a gas sensor (i.e., fans) (7) within the housing of the battery module (paragraph [0012]) (as shown in figure 1). Takeda teaches such configuration inhibit an increase in size of the battery system (paragraph [0005]-[0008]).


    PNG
    media_image1.png
    565
    755
    media_image1.png
    Greyscale

Regarding claim 5, Mandarino teaches the battery module is arranged within the cell compartment such that one of a first and second module terminals is proximate to a gas inlet of the cell compartment and the other on of the first and second module terminals is proximate to a gas outlet of the cell compartment (as shown in figure 4 below).

    PNG
    media_image2.png
    565
    755
    media_image2.png
    Greyscale

Regarding claim 6, Mandarino teaches the battery module as described above in claim 1 and 4 but does not explicitly articulate the specifics as recited in the instant claim. However, from the cross-sectional view of the battery system (see figure 4), it appears that the battery module has a cell compartment defined within the housing along the flow channel loop. Further, from the top view of the battery system (see figure 3), it appears that multiple battery modules (160) can be arranged in the battery system with two gas conveyors (i.e., HVAC Units) (180) (182) (paragraph [0046]). As such, it is clear that there is an adjacent cell compartment (adjacent to the one of the gas conveyors) within the housing, and the cell compartment and additional compartments are fluidly connected to the gas inlet and to adjacent cell compartments via a gas outlet (see figures 3-4) which reads on the claimed limitation.  
Regarding claim 7, Mandarino teaches the battery system as described above in claim 1 to include the gas sensor. Mandarino does not explicitly articulate the particulars of the gas 
Regarding claim 8, Mandarino teaches a battery management system (i.e., controller) (paragraph [0048]). Mandarino does not explicitly teach the particulars of the gas sensor to transmit a signal to the battery management system. However, such is implicit or at the very least highly obvious. For instance, Mandarino teaches the gas sensor detects a gas, in the event a potentially dangerous concentration of H2 is detected, the H2 detection system will automatically disconnect the batteries and activate a fan to purge the plenum (paragraph [0059]) (corresponds to the gas sensor is configured to transmit a signal in response to detection of the excess concentration of the gas species in the gas flow). A skilled artisan would understand a battery management system or a controller is required so when a transmitted signal from the sensor is received, the controller responds to disconnect the batteries and purge the plenum. A sensor is defined as a device that responds to physical stimulus (e.g., heat, light, sound, pressure, concentration, etc.) and transmit a resulting signal as for measurement or operating control2. It is obvious that a battery management system or controller would be required in order to receive such signal and responds to a specific operating execution (i.e., disconnect batteries and purge plenum). 
Regarding claim 9, Mandarino teaches the battery system as described above in claim 1 and 8 to include the particulars of the battery management system. Mandarino does not teach the specifics of the battery disconnect unit interconnected between the first and second system terminals configured to transmit a disconnect signal to the battery and the terminals in response to receiving the disconnect signal. However, as indicated above in claim 8, such is implicit or at the very least highly obvious. The system of Mandarino includes the sensor gas sensor detects a gas, in the event a potentially dangerous concentration of H2 is detected, the H2 detection system will automatically disconnect the batteries and activate a fan to purge the plenum (paragraph [0059]). A skilled artisan would understand a disconnect unit would be required in order to disconnect the batteries.
Regarding claim 10, Mandarino teaches the battery system as described above in claim 1 and 8.  Mandarino does not teach the particulars of the battery system further comprising a plurality of low current connectors configured to provide data connection between the battery module and the battery management system and arranged in the flow channel loop. Nonetheless, Mandarino system comprises several components that appears to require a plurality of low current connectors to provide data connection between the battery modules and battery management system:
Temperature sensors to separately detect the ambient temperatures of the main compartments (paragraph [0052]).
H2 sensors to detect gas, and in the event a potentially dangerous concentration of H2  is detected, the H2 
An H2 system that disconnect the batteries and activate the fan to purge the plenum (paragraph [0059]).
HVAC units to adjust the temperature of the chambers or compartments and maintain the desired temperatures (paragraph [0052]-[0053]).
As such, a skilled artisan would understand a connection is needed (i.e., low current connectors) in the battery system in order:
For the temperature sensor to detect or measure and send a response relating the ambient temperature of the chambers or compartments or when the temperature is outside of a threshold so the HVAC adjust the temperature to a desired one.
For the H2 sensor to detect a dangerous concentration and send a response so that the fan is activated and purges the plenum.
For the H2 system to receive a response relating the dangerous concentration so the batteries are disconnected.
For the HVAC units to receive a response and adjust the temperature as desired. 
Nonetheless, Takeda teaches a battery system that includes a battery management system (i.e., control apparatus) (8) (paragraph [0018]). Takeda teaches a plurality of batteries in the system are connected in series (paragraph [0001], [0031]) implying a high current connector to connect the batteries in series is required. Further, Takeda teaches the system having a plurality of low current connectors (i.e., communication lines) (106-108) (see figure 3) connected to the battery modules, (M1, M2, Mn), fan (3) and the battery management system (8) to receive and send the corresponding signals from system components (paragraph [0018]. 


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hansen (U.S. Patent Application Publication 2018/0143157).
Lee (U.S. Patent Application Publication 2013/0071706).
Inoue (U.S. Patent Application Publication 2018/0331402).
Alkemade et al. (U.S. Patent Application Publication 2011/0260731).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Electric_battery
        2 See https://www.merriam-webster.com/dictionary/sensor